EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on 4/27/2022.

The application has been amended as follows: 

In claim 15, at line 10, please replace the phrase --a terminal-- with the phrase --a power terminal--
In claim 20, at line 2, please replace the phrase --the terminal-- with the phrase --the power terminal--
In claim 21, at lines 1-4, please replace the text --to claim 1, wherein the conductive surface is provided on a circumferential surface of the second nozzle, and the discharge hole and the plurality of protrusions are provided on an axial end surface of the second nozzle.-- with the text --to claim 15, wherein the conductive surface is provided on a circumferential surface of the nozzle, and the discharge hole and the plurality of protrusions are provided on an axial end surface of the nozzle.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the cleaning apparatus as defined by either claim 1 or claim 15.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Fujiwara et al. (WO 2015/192689), to further include the nozzle(s) as configured and structured, in particular, with respect to the conductive surface and its associated structure and function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711